United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-2504
                                 ___________

Andre K. Randall,                         *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * District of Minnesota.
Whitney I. LeBlanc, Warden, FMC           *
Rochester; Jack Fox, Executive            *        [UNPUBLISHED]
Assistant, FMC Rochester; Jane Doe, *
(“Warden’s Secretary”), Secretary FMC *
Rochester; John Doe, (“Mr. Alcoser”), *
Chaplin, FMC Rochester; John Doe,         *
(“The Captain”), Captain, FMC             *
Rochester; John Doe, (“Mr. Parr”),        *
Lieutenant, FMC Rochester; Stu            *
Solmonson, Case Manager, FMC              *
Rochester; Randy Preston, Staff, FMC *
Rochester; Daryl Kosiak, North Central *
Regional Counsel, Bureau of Prisons; *
and their successors, officers, servants, *
attorneys, agents, employers and those *
persons in active concert or              *
participation with them,                  *
                                          *
             Appellees.                   *
                                    ___________

                           Submitted: November 1, 2005
                              Filed: November 4, 2005
                               ___________
Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Federal inmate Andre Randall (Randall) appeals the district court’s1 dismissal
of his petition for a writ of mandamus. Randall’s request for punitive damages fails
because the defendant federal prison officials–all of whom were sued in their official
capacities–are immune from liability for monetary damages in this case. See
Hagemeier v. Block, 806 F.2d 197, 202-03 (8th Cir. 1986) (sovereign immunity bars
claims against federal officials in their official capacities unless immunity is waived).

      As for Randall’s request for injunctive relief, we affirm the dismissal on
mootness grounds because Randall has been released from federal custody. See 8th
Cir. R. 47A(a). We also deny his motion for appointment of counsel.
                      ______________________________




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.

                                          -2-